Name: Regulation (EEC) No 837/68 of the Commission of 28 June 1968 on detailed rules for the application of levies on sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  trade policy
 Date Published: nan

 Official Journal of the European Communities 221 No L 151/42 Official Journal of the European Communities 30.6.68 REGULATION (EEC) No 837/68 OF THE COMMISSION of 28 June 1968 on detailed rules for the application of levies on sugar THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing -the Euro ­ pean Economic Community ; Having regard to Council Regulation No 1009/67/ EEC1 of 18 December 1967 on the common organis ­ ation of the market in sugar, and in particular Article 14 (6 ) thereof ; Whereas Article 14 (6 ) of Regulation No 1009/67/ EEC makes provision for detailed rules for deter ­ mining the levies on the products listed in Article 1 ( 1 ) of that Regulation; whereas, in particular, the margin must be determined within which variations in the components used to calculate the levy do not necessitate an alteration in that levy ; Whereas , to ensure a certain stability in the amount of the levy and to simplify administration, a margin of 010 units of account per 100 kilogrammes for white sugar, raw sugar and molasses should be allowed ; Whereas for the purpose of adjusting the levy on raw sugar according to yield , as required by Article 14 (3 ) of Regulation No 1009/67/EEC, yield should be calculated in accordance with the method pre ­ scribed by Council Regulation (EEC) No 431/682 of 9 April 1968 laying down the standard quality for raw sugar and fixing the Community frontier cross ­ ing point for calculating c.i.f. prices for sugar ; whereas the adjustment should be made by means of a coefficient expressing the ratio between the yield of the imported raw sugar concerned and the yield of standard quality raw sugar ; Whereas it normally takes some time to ascertain the yield of imported raw sugar ; whereas , for the purposes of applying the provisions of the said Article 14 (3 ) on the possible introduction of customs control or administrative inspection of imported raw sugar for refining, this time-lag gives rise to difficult ­ ies ; whereas it is not possible to make an immediate comparison between the levy valid for white sugar and the final levy for the raw sugar concerned; whereas, to obviate these difficulties , the decision to introduce a Customs control or an administrative inspection should be made to depend on a com ­ parison between the levy on white sugar and the levy on standard quality raw sugar ; Whereas , in view of the seasonal nature of trade in the products listed in Article 1 ( 1 ) (b ) of Regulation No 1009/67/EEC, the levy applicable th those prod ­ ucts should be fixed for a full marketing year ; whereas , when the levy is being calculated, the requirement of the first subparagraph of Article 14 (4) of Regulation No 1009/67/EEC may be met by using a standard rate for the difference between the threshold price for white sugar valid for the relevant marketing year and the c.i.f. price over a reference period ; whereas a reference period totalling two and a half months near the date on which the levy is fixed would be appropriate ; whereas the sucrose content used to calculate the levy can be fixed at a level which would correspond in general to the natural content of such products in the Community ; whereas, since no c.i.f. price within the meaning of Article 13 of Regulation No 1009/67/EEC has yet been established for the reference period preceding the 1968/69 marketing year, another criterion for the level of white sugar prices must be chosen in connection with the first fixing of the levy ; whereas spot prices quoted on the Paris Bourse during the reference period should be used for this purpose ; Whereas, pursuant to Article 14 (5 ) of the above ­ mentioned Regulation, the components used to cal ­ culate the levy applicable to the products listed in Article 1 ( 1 ) (d ) of that Regulation must be fixed on the basis of those used to calculate the levy on white sugar ; Whereas, to avoid distortions of competition, it is necessary to specify in respect of these products the method by which sucrose content, including other sugars expressed as sucrose, is to be determined ;1 OJ No 308 , 18.12.1967, p. 1 .2 OJ No L 89 , 10.4.1968 , p . 3 . 222 Official Journal of the European Communities Article 3 The levy on white sugar shall be charged on raw sugar not intended for refining if that levy is higher than the levy on that raw sugar calculated, where appropriate, in accordance with Article 2 . Article 4 Raw sugar intended for refining shall be subjected to customs control or to an administrative inspection offering equivalent guarantees as regards refining if the levy on white sugar is higher than the levy on standard quality raw sugar. Article S Whereas, to take account of the differences between the market in these products and the sugar market and to facilitate business planning by processing industries and the trade, the period of validity of the levy should be one month; whereas the levy should be based on the arithmetic mean of the levies applicable to white sugar in the first twenty days of the preceding month so that the levy can be adjusted to trends on the world sugar market; whereas, however, when the levy is being fixed, substantial fluctuations in prices for white sugar on the world market and any change in the threshold price for that product should be taken into account to avoid distortions of competition ; Whereas, as regards the amount above which vari ­ ations in the components for calculating the levy entail a temporary alteration of the latter, 0 40 units of account per 100 kilogrammes of sugar can be regarded as adequate for the product in question ; whereas with this figure it can be assumed that temporary alterations in the levy, which complicate matters for the trade, will not occur very often and that sufficient allowance has been made for the need for protection and price stability felt by manufac ­ turers and processing industries in the Community ; Whereas, since no levy will be fixed in respect of white sugar before the beginning of the 1968/69 marketing year, special arrangements must be made for fixing the levy for July 1968 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Sugar ; 1 . The levy on molasses shall be fixed in units of account per 100 kilogrammes . 2 . The levy shall not be altered unless variations in the components used to calculate it would entail an increase or a reduction of not less than 0-10 units of account per 100 kilogrammes in relation to the levy previously fixed . Article 6 1 . The levy applicable to the products listed in Article 1 ( 1 ) (b ) of Regulation No 1009/67/EEC shall be fixed for each marketing year in units of account per metric ton . 2 . The levy shall be obtained by multiplying the difference, in respect of 100 kilogrammes of white sugar, between the threshold price valid for the relevant marketing year and the arithmetic mean of c.i.f . prices recorded during a reference period by a coefficient of (a) 1-6 for fresh sugar beet, whether whole or sliced (b) 5-5 for dried sugar beet, whether sliced or powdered HAS ADOPTED THIS REGULATION : Article 1 (c) 1-1 for sugar cane. 1 . The levy on white sugar and the levy on standard quality raw sugar shall be fixed in units of account per 100 kilogrammes of the product concerned. 2 . The levy shall not be altered unless variations in the components used to calculate it would entail an increase or a reduction of at least 010 units of account per 100 kilogrammes in that levy. The reference period shall cover the first fifteen days of the month preceding the marketing year for which the levy is fixed and the two months immediately preceding that month. Article 7 Article 2 1 . The levy on 100 kilogrammes of one of the products listed in Article 1 ( 1 ) (d) of Regulation No 1009/67/EEC shall be obtained by multiplying the sucrose content, including other sugars expressed as sucrose, by the basic amount of the levy. 2 . The sucrose content, including other sugars expressed as sucrose, referred to in paragraph 1 shall be determined according to the Lane and Eynon method (copper reduction method) from the solution If the yield of imported raw sugar, determined in accordance with Article 1 of Regulation (EEC) No 431/68 , differs from the yield fixed for the standard quality, the levy to be charged per 100 kilogrammes of that raw sugar shall be calculated by multiplying the levy on standard quality raw sugar by a corrective coefficient. The corrective coefficient shall be obtained by dividing the percentage yield of the imported raw sugar by 92. Official Journal of the European Communities 223 fix the basic amount in force. In such cases the basic amount shall be equal to one-hundredth of the levy on white sugar used for the alteration . 6. The basic amount of the levy determined in accordance with paragraphs 4 and 5 shall be adjusted if the threshold price for white sugar used to deter ­ mine the components for calculating the basic amount of the levy differs from the threshold price for white sugar valid for the period for which the basic amount is fixed. The amount of the adjustment shall be equal to one-hundredth of the difference between the two threshold prices referred to . The basic amount of the levy shall be :  increased by the amount of the adjustment if the last-mentioned threshold price is higher,  reduced by the amount of the adjustment if the last-mentioned threshold price is lower than the first-mentioned threshold price. inverted according to Clerget-Herzfeld . The total .sugar content determined according to this method shall be converted into sucrose by multiplying by the ¢coefficient 095 . By way of derogation from the preceding subpara ­ graph, the sucrose content, including other sugars ¢expressed as sucrose, of products containing less than 85%&gt; sucrose and invert sugar expressed as sucrose shall be determined by ascertaining the dry matter content. The dry matter content shall be determined for syrups and honey substitutes according to the specific gravity of the solution diluted in a pro ­ portion of 1 to 1 by weight and, for solid products , by drying. The dry matter content shall be expressed as sucrose by multiplying by the coefficient 1 . 3 . The basic amount of the levy on 100 kilogrammes of products shall be fixed each month in units of account per percentage point of sucrose content . 4 . The basic amount of the levy shall be equal to one-hundredth of the arithmetic mean of the levies applicable per 100 kilogrammes of white sugar during the first twenty days of the month preceding the month for which the basic amount of the levy is fixed . If the levy applicable to white sugar on the day preceding the fixing of the basic amount differs by a minimum of 0-40 units of account from the arith ­ metic mean referred to in the first subparagraph, that levy shall be substituted for that arithmetic mean . .5 . The basic amount shall be altered during the period between the day on which it is fixed and the first day of the month following that for which the basic amount is applicable if the levy applicable to white sugar differs by a minimum of 0-40 units of account from the arithmetic mean referred to in paragraphs or from the levy on white sugar used to Article 8 1 . For the purpose of fixing the levy on the prod ­ ucts listed in Article 1 ( 1 ) (b) of Regulation No 1009/67/EEC for the 1968/69 marketing year, the arithmetic mean of c.i.f. prices referred to in Article 6 (2) shall be replaced by the arithmetic mean of spot prices of white sugar quoted on the Paris Bourse during the period 1 April to 15 June 1968 . 2 . For the purpose of fixing the first levy on the products listed in Article 1 ( 1 ) (d ) of Regulation No 1009/67/EEC, the arithmetic mean referred to in Article 7 (4) shall be replaced by the levy on white sugar applicable from 1 July 1968 . Article 9 This Regulation shall enter into force on 1 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1968 . For the Commission The President Jean REY